46 F.3d 1146
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Salvador CHACON-VARGAS, aka Juan Vargas-Arteaga, aka, LuisAlveres-Ponce, aka Manuel Lopez-Romero, Defendant-Appellant.
No. 94-10229.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 19, 1994.*Decided Jan. 6, 1995.

Before:  SNEED, D.W. NELSON, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Salvador Chacon-Vargas appeals his sentence under the Sentencing Guidelines imposed following his guilty plea to being a deported alien found in the United States, in violation of 21 U.S.C. Secs. 841(a)(1) and 846.  Chacon contends that the district court erred by refusing to depart downward based on extraordinary family ties and responsibilities.  Because the district court's decision does not appear to rest on a belief that departure was prevented as a matter of law, we lack jurisdiction to review the refusal to depart.  See United States v. Belden, 957 F.2d 671, 676 (9th Cir.), cert. denied, 113 S.Ct. 234 (1992).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3